ACCEPTED
                                                                                        05-13-01467-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   1/27/2015 9:44:59 AM
                                                                                             LISA MATZ
                                                                                                 CLERK

                                       No. 05-13-01467-CV

                               IN THE COURT OF APPEALS           FILED IN
                            FOR THE FIFTH DISTRICT OF TEXAS
                                                          5th COURT OF APPEALS
                                                              DALLAS, TEXAS
                                       AT DALLAS          1/27/2015 9:44:59 AM
                                                                   LISA MATZ
                                                                     Clerk
CERGON, INC. d/b/a                                             APPELLANTS
PRIMO’S BAR AND GRILL and
EDWARD CERVANTES

                                                      v.

CHEUNG-LOON, LLC                                                  APPELLEE




  MOTION TO DISMISS FOR WANT OF PROSECUTION
                                         [filed by Appellee]




         Appellee Cheung-Loon, LLC, respectfully moves this honorable

Court to dismiss this appeal for want of prosecution pursuant to Tex. R.

App. P. 38.8(a)(1) and 42.3(b) and (c), stating as follows:

         1.        Appellants filed their notice of appeal in the trial court on

October 22, 2013.

         2.        On May 21, 2014, the Court ordered Appellants to file their

briefs on or before June 23, 2014. Appellants sought and were granted

an extension of that deadline to July 23, 2014.

                                                     -1-
SP-#6499157-v1-Cheung-Loon__Motion_to_Dismiss_Appeal.doc
6145684.1/SP/25646/0116/081114
         3.        Counsel for Appellants then moved to withdraw, which mo-

tion was granted on July 17, 2014. The Court extended the Appellants’

briefing deadline to September 19, 2014.

         4.        The Court dismissed the appeal of Appellant Cergon, Inc., on

September 9, 2014, leaving Edward Cervantes as the sole Appellant.

         5.        The September 19, 2014, briefing deadline passed without

any brief being filed.

         6.        On September 30, 2014, the Court again extended Appellant

Cervantes’s briefing deadline, requiring his brief be filed on or before

October 13, 2014. The Court warned that this appeal would be dis-

missed without further notice if Cervantes failed to file his brief and a

motion to extend time by that deadline.

         7.        As of the date of this motion, Appellant Cervantes has filed

neither a brief nor a motion to extend his briefing deadline.

         8.          This Court may dismiss this appeal for want of prosecution

due to Appellant’s failure to timely file his brief. Tex. R. App. P.

38.8(a)(1). The Court may also dismiss due to Appellant’s failure to

comply with the Court’s previous orders. Tex. R. App. P. 42.3(c).

         9.        Because this Court provided notice to Appellant on Septem-


                                                     -2-
SP-#6499157-v1-Cheung-Loon__Motion_to_Dismiss_Appeal.doc
6145684.1/SP/25646/0116/081114
ber 30, 2014, of its intent to dismiss this appeal if his brief was not filed

on October 13, 2014, the Court need not further delay the dismissal of

this appeal.

         10.       Appellant Cervantes’s failure to file a brief demonstrates

that he does not intend to pursue this appeal. Accordingly, this appeal

should be dismissed for want of prosecution.



         For the reasons set forth above, Appellee respectfully prays that

this appeal be dismissed for want of prosecution.


                                                   Respectfully submitted,

                                                   /s/ Jadd F. Masso
                                                   JADD F. MASSO
                                                   State Bar No. 24041411
                                                   jadd.masso@strasburger.com

                                                   STRASBURGER & PRICE, LLP
                                                   901 Main Street, Suite 4400
                                                   Dallas, Texas 75202
                                                   (214) 651-4300
                                                   (214) 651-4330 (facsimile)

                                                   ATTORNEY FOR APPELLEE




                                                     -3-
SP-#6499157-v1-Cheung-Loon__Motion_to_Dismiss_Appeal.doc
6145684.1/SP/25646/0116/081114
                                 CERTIFICATE OF SERVICE

      I hereby certify that this document has been served on the Appel-
lant by certified mail, return receipt requested, at the following address
of record:

         Mr. Edward Cervantes
         1901 N. Haskell Ave. #120
         Dallas, Texas 75226

on January 27, 2015.

                                                   /s/ Jadd F. Masso
                                                   JADD F. MASSO




                                                     -4-
SP-#6499157-v1-Cheung-Loon__Motion_to_Dismiss_Appeal.doc
6145684.1/SP/25646/0116/081114